Order modified so as to provide that until the approval, according to law, of a system of highways so far as it affects the petitioner and George Harry Brady, Robert Brewster, J. Walter Bell and Mrs. O. E. Butterfield, or until the city of New York makes complete and ample provision for substituted highways as are referred to in the petition herein, the city of New York be and it is hereby enjoined from interfering with the access which the petitioner and the said George Harry Brady, Robert Brewster, J. Walter Bell and Mrs. 0. E. Butterfield have at present from their several properties to the town, State or county roads around New Croton lake, so called, in the towns of North Salem, Somers, Lewisboro, Bedford, New Castle, Cortlandt, and Yorktown, Westchester county, N. Y., and as so modified affirmed, without costs. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur. Settle order on notice.